         Case 1:18-cv-11924-FDS Document 53 Filed 05/07/19 Page 1 of 6



                       UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS
                              EASTERN DIVISION
 ____________________________________
                                     )
MATTHEW VANDERHOOP,                  )
                  Plaintiff          )
                                     )
v.                                   )   CIVIL ACTION NO. 1:18-cv-111924-FDS
                                     )
WILMINGTON SAVINGS FUND              )   JUDGE SAYLOR
SOCIETY FSB, CHRISTIANA              )
TRUST, NOT IN ITS INDIVIDUAL         )   ORAL ARGUMENT REQUESTED
CAPACITY, BUT SOLELY AS              )
TRUSTEE FOR BCAT 2014-10TT,          )
                  Defendant          )
___________________________________ )

              MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFF’S
             EMERGENCY MOTION FOR A TEMPORARY RESTRAINING
                   ORDER AND PRELIMINARY INJUNCTION


       NOW COMES Mr. Matthew Vanderhoop, Plaintiff in the above-entitled case, who hereby

submits this Memorandum of Law in Support of Plaintiff’s Emergency Motion for a Temporary

Restraining Order and Preliminary Injunction, pursuant to Fed.R.Civ.P. 65, seeking the entry of

an emergency temporary restraining order and preliminary injunction from this Court to enjoin the

Defendant, Wilmington Savings Fund Society FSB, Christiana Trust, not in its Individual

Capacity, But Solely as Trustee for BCAT 2014-10TT (hereinafter “Wilmington’), its officers,

agents, servants, employees, and attorneys, and all persons in active concert or participation with

it, from holding a scheduled 2:00 PM May 15, 2019 auction sale of Mr. Vanderhoop’s home,

located at 17 Old South Road in Aquinnah, Massachusetts (hereinafter “the Vanderhoop

Property”), pending entry by the Court of a final judgment in this action.
          Case 1:18-cv-11924-FDS Document 53 Filed 05/07/19 Page 2 of 6



       In meeting his burden for obtaining a Temporary Restraining Order and Preliminary

Injunction, Mr. Vanderhoop will “…establish that he is likely to succeed on the merits, that he is

likely to suffer irreparable harm in the absence of preliminary relief, and that the balance of

equities tops in his favor, and that an injunction is in the public interest.” Donald Winter v

Natural Res. Def. Council, 555 U.S. 7, 20 (2008).



I.     Mr. Vanderhoop will likely succeed at a trial on the merits of this case in showing,

       conclusively, that Wilmington did not comply with the foreclosure laws of the

       Commonwealth of Massachusetts

       Mr. Vanderhoop will be successful in his litigation because Wilmington has failed to

obey the foreclosure laws and regulations of the Commonwealth of Massachusetts, and

Wilmington’s non-compliance is well-documented and continues to this day. There is no

evidence that Wilmington offered Mr. Vanderhoop assistance in modifying his predatory, high

interest, mortgage loan, as is required by Massachusetts law. Instead, Wilmington has continued

to make its own rules in response to Mr. Vanderhoop’s ongoing efforts for a mortgage loan

modification.

       Selene Finance recently offered Mr. Vanderhoop a six (6) month temporary mortgage

loan modification, an offer not based on a completed mortgage loan application, which Selene

refuses to provide to Mr. Vanderhoop, contrary to Massachusetts law. Instead Selene based its

trial mortgage loan modification offer on an appraisal of the Vanderhoop Property; a

modification that required Mr. Vanderhoop to pay Selene $50,000 immediately, with $40,000

due in six (6) months, with no guarantee from Selene Finance that Mr. Vanderhoop would be

offered a mortgage loan modification after the six months “probationary” period.



                                                  2
          Case 1:18-cv-11924-FDS Document 53 Filed 05/07/19 Page 3 of 6



       When Mr. Vanderhoop presented Selene Finance with a written counteroffer, as is

allowed under Massachusetts General Laws, Korde & Associates, P.C., responded to Mr.

Vanderhoop’s counteroffer to Selene Finance by scheduling the May 15, 2019 auction sale of the

Vanderhoop Property.

       Korde & Associates, P.C., has recently offered to halt the May 15, 2019 auction sale of

the Vanderhoop Property and reinstatement Mr. Vanderhoop’s mortgage loan if Mr. Vanderhoop

would pay $650,000 to Korde & Associates, immediately. In addition to its extensive and well-

documented foreclosure rules and regulations, the Commonwealth of Massachusetts has

enumerated a standard that “[e]very contract imposes upon each party a duty of good faith and

fair dealing in its performance and enforcement...good faith performance or enforcement of a

contract emphasizes faithfulness to an agreed common purpose and consistency with the justified

expectations of the other party.” Cadle Co. v. Coreena Vargas, 55 Mass. App. Ct. 361 (2001),

quoting Restatement (Second) of Contracts §205 (1979).


II.    Mr. Vanderhoop and is family will suffer immediate and irreparable harm, loss,
       and damage if the May 15, 2019 auction sale is not enjoined.

       Mr. Vanderhoop is a Native American member of the Tribe of Aquinnah, and inherited,

from his paternal grandfather, Leonard Vanderhoop, Sr., ancestral Indian Lands that had been in

the family for generations, and is a large portion of the Vanderhoop Property in this case. If the

Vanderhoop Property is sold at the May 15, 2019 auction sale, Mr. Vanderhoop will have no

adequate remedy at law or in equity for the injury he and his family would sustain should Mr.

Vanderhoop later prevail at a trial on the merits of this case.




                                                  3
          Case 1:18-cv-11924-FDS Document 53 Filed 05/07/19 Page 4 of 6



III.   The balance of inequities favors Mr. Vanderhoop
       Mr. Vanderhoop possess a clearly ascertainable right of protecting his home that is being

threatened, unfairly, by Wilmington, and Mr. Vanderhoop is in need of immediate, emergency

protection as a result of the actions of Korde & Associates, P.C. who have scheduled a May 15,

2019 auction sale of the Vanderhoop Property.

        A Temporary Restraining Order and Preliminary Injunction, refraining Wilmington from

holding the May 15, 2019 auction sale of the Vanderhoop Property until a trial on the merits

would cause Wilmington, a multi-billion dollar, Delaware-based financial services corporation

no substantial injury; notwithstanding Massachusetts laws, Wilmington has in the past, without

legal authority, previously scheduled and subsequently, on its own initiative, postponed, several

auction sales of the Vanderhoop Property.

        If Korde & Associates, P.C., are allowed to proceed with the May 15, 2019 auction sale

of the Vanderhoop Property the family would be threatened with immediate and irreparable

harm, loss, and damage. “…the potential for harm in cases where the mortgagee fails to strictly

comply with the power of sale prior to foreclosure is clear: a mortgagor whose property is

foreclosed upon by a party who did not, as it turn out, have the authority to foreclosure has been

unjustly deprived of his or her property.” Sandro Turro v. Deutsche Bank Trust Company, 476

Mass. 1020, 1022 (2017; Linda Printi v. Emigrant Mortgage Company, Inc., 472 Mass. 226, n.

18 (2015). See also Packaging Indus. Grp., Inc., v. Cheney, 405 N.E. 2d 106, 111 (1980)

(“…without the requested relief, it [Mr. Vanderhoop] may suffer a loss of rights that cannot be

vindicate should it prevail after a full hearing on the merit.”).




                                                   4
          Case 1:18-cv-11924-FDS Document 53 Filed 05/07/19 Page 5 of 6



IV.    A Temporary Restraining Order and Preliminary Injunction will serve the public
       interest.


       A Temporary Restraining Order and Preliminary Injunction, that Wilmington refrain

from holding the May 15, 2019 auction sale of the Vanderhoop Property until after a trial on the

merits would further the public interest in several ways. Homeowners in the Commonwealth of

Massachusetts have been particularly hard hit by the foreclosure crisis and many neighborhoods

have been destabilized and property values significantly reduced. As a non-judicial state, where

rules favors lenders, Massachusetts provides little to no judicial oversight over foreclosures, and

the result has been too many residents losing their homes as a result of lender documents that are

often incorrect, misleading, and not legally binding. “A ‘robo-signer’ is a person who quickly

signs hundreds or thousands of foreclosure documents in a month, despite swearing that he or

she has personally reviewed the mortgage documents and has not done so.” One West Bank,

FSB v. Drayton, 910 NYS 2d 857, 859-69 (S. St. 2010) (dismissing foreclosure action).

       Granting Mr. Vanderhoop’s Temporary Restraining Order and Preliminary Injunction

would help foster lender compliance with foreclosure requirements, improve the integrity of the

documents filed with the Massachusetts Registry of Deeds, encourage Wilmington to follow the

rules, and ensure that only lenders having the right to foreclose in Massachusetts may be allowed

by the Courts to do so. The issuance of a Temporary Restraining Order and Preliminary

Injunction Order would remind lenders that it is more cost effective and better business practice

to help homeowners modify their high interest, predatory loans, thereby strengthening

homeownership and communities, and reducing preventable foreclosures.

       Wilmington should be enjoined from conducting a May 15, 2019 auction sale of the

Vanderhoop Property because, as outlined within: (1) Mr. Vanderhoop will likely succeed in

showing that Wilmington did not comply with the provisions of M.G.L.c. 244, §35B; (2) Mr.

                                                 5
            Case 1:18-cv-11924-FDS Document 53 Filed 05/07/19 Page 6 of 6



Vanderhoop and his family will suffer immediate and irreparable harm, loss, and damage if the

May 15, 2019 auction sale is not enjoined; (3) the balance of inequities favors Mr. Vanderhoop;

and (4) a Temporary Restraining Order and Preliminary Injunction restraining the May 15, 2019

auction sale of the Vanderhoop Property will serve the public interest.



          WHEREFORE, for the reasons stated above, Mr. Vanderhoop respectfully requests that

his Court allow his Emergency Motion for Temporary Restraining Order and Preliminary

Injunction, and enjoin the May 15, 2019 auction sale of the Vanderhoop Property, pending entry

by the Court of a final judgment in this action, and for any other such relief as the court deems

just, equitable, and appropriate. “A court acting under general principles of equity jurisprudence

has broad power to refrain, rescind, or cancel written instruments, including mortgages on

grounds such as fraud, mistake, accident, or illegality.” Beaton v. Land Court, 367 Mass. 385,

392, 326 N.E. 2d 302, 308 (1975), appeal dismissed, 423 U.S. 806, 96 S. Ct. 16, 46 L. Ed. 2d

(1975).


May 7, 2019                                          Respectfully submitted,
                                                     MATTHEW VANDERHOOP
                                                     By his attorney,


                                                     “/s/”Deborrah M. Doman
                                                     Deborrah M. Dorman, Esq., #635729
                                                     Law Office of Deborrah M. Dorman
                                                     Post Office Box 944
                                                     Tisbury, MA 02568
                                                     (774) 563-0040
                                                     dormandmd@aol.com




                                                 6
